Citation Nr: 0716107	
Decision Date: 05/31/07    Archive Date: 06/11/07

DOCKET NO.  06-23 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
dengue fever.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
skin rash.

3.  Entitlement to service connection for Gulf War Syndrome 
variously identified as fatigue, insomnia, memory loss, and a 
gastrointestinal disability, including as due to an 
undiagnosed illness.

4.  Entitlement to service connection for a bone loss 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from June 1981 to August 1981, 
June 1982 to June 1986, and again from October 1989 to August 
1993.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Des Moines, 
Iowa Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Board notes that a review of the claim files reflects 
that the veteran has raised an inferred claim of entitlement 
to service connection for a disability manifested by multiple 
joint pain, to include as due to an undiagnosed illness and/ 
or as secondary to dengue fever.  As this issue has not been 
developed for appellate review, it is referred to the RO for 
appropriate action.

The record also reflects that during the veteran's January 
2007 videoconference hearing, the veteran presented testimony 
as to the issue of entitlement to service connection for 
testicular cancer.  However, a review of the claims file 
reflects that the veteran did not file a Notice of 
Disagreement as to the issue.  Additionally, although the RO 
issued a Statement of the Case with respect to the issue in 
May 2006, the veteran did not submit a substantive appeal.  
Therefore, because the issue has not been certified to the 
Board on appeal nor has it otherwise been properly developed 
for appellate purposes, the Board has no jurisdiction over 
that claim and it will not be considered below. 38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.101 (2006). 

The issues of whether new and material evidence has been 
received to reopen claims of entitlement to service 
connection for a skin rash and dengue fever being remanded 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's complaints of fatigue and insomnia have 
been attributed to mixed anxiety and depression.  The 
competent medical evidence of record does not demonstrate 
that mixed anxiety and depression are causally related to any 
incident of the veteran's active military service.

2.  The competent evidence of record does not demonstrate 
that the veteran has a current chronic disability manifested 
by gastrointestinal symptomology.

3.  The veteran's complaints of memory loss have been 
attributed to a concussion.  The competent medical evidence 
of record does not demonstrate that a concussion is causally 
related to any incident of the veteran's active military 
service.

4.  The competent clinical evidence of record does not 
demonstrate that the veteran's current bone loss is related 
to his active service.


CONCLUSIONS OF LAW

1.  Gulf War Syndrome, variously identified as fatigue, 
insomnia, memory loss, and gastrointestinal disability, 
including as due to an undiagnosed illness, was not incurred 
in, or aggravated by active service.  38 U.S.C.A. §§ 1110, 
1117, 1118, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.317 (2006).

2.  A bone loss disability was not incurred in, or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In the present case, VA satisfied its duty to notify by means 
of December 2003 and March 2006 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  These letters 
informed the appellant of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence and provided the veteran with notice 
of the type of evidence necessary to establish a disability 
rating or effective date in the event of award of any benefit 
sought.  It is unclear from the record whether in the 
December 2003 VCAA notice letter the appellant was explicitly 
asked to provide "any evidence in [his] possession that 
pertains" to his claims.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, the Board finds that the failure of the veteran 
to be specifically informed of this element was harmless 
error and the veteran has not been prejudiced thereby because 
for all practical purposes, the veteran has been notified of 
the need to provide such evidence.  In this regard, the AOJ 
letters noted above informed him that additional information 
or evidence was needed to support his claims and asked him to 
send the information or evidence to the AOJ.  He was also 
asked to submit any medical reports that he had.  Under these 
circumstances, the Board is satisfied that the appellant has 
been adequately informed of the need to submit relevant 
evidence in his possession and concludes that it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, complete VCAA notification 
was not achieved until after the initial AOJ adjudication of 
the claims.  Nevertheless, the Court in Pelegrini noted that 
such requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini specifically noted that there was no 
requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice letters was harmless error.  
Although complete notice was not provided to the appellant 
until after the initial adjudication, the case was 
readjudicated thereafter, and the appellant has not been 
prejudiced thereby.  The content of the notice provided to 
the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the appellant been provided 
with every opportunity to submit evidence and argument in 
support of his claims and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of the notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, VA treatment records, 
and VA examination reports.  Additionally, the claims file 
contains the veteran's statements in support of his claims.  
The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claims.  
Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claims.  Essentially, all available 
evidence that could substantiate the claims has been 
obtained.

Legal Critieria

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

A.  Service Connection--Generally

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2006).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2006).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2006).
B.  Undiagnosed illness

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2011. 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 
3.317(a)(1)(i) (2006); 71 Fed.Reg. 75669 - 75672 (Dec. 18, 
2006).

Objective indications of a chronic disability include both 
"signs", in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(2-5)(2006).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b) (2006).

The Board additionally notes that the Persian Gulf provisions 
of 38 U.S.C.A. § 1117 were amended, effective March 1, 2002.  
In pertinent part, the revised law provides that, in addition 
to certain chronic disabilities from undiagnosed illness, 
service connection may also be given for medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs and symptoms, as well 
as for any diagnosed illness that the VA Secretary determines 
by regulation warrants a presumption of service connection.

Legal Analysis

1.  Gulf War Syndrome

The veteran, who received the Southwest Asia Service Medal, 
seeks service connection for Gulf War Syndrome, which is 
manifested by a variety of physical complaints, including 
fatigue and insomnia, memory loss, and a gastrointestinal 
disability.  He primarily contends that service connection is 
warranted under regulatory provisions governing undiagnosed 
illness in Persian Gulf War veterans.  See 38 U.S.C.A. § 1117 
(West 2002); 38 C.F.R. § 3.317 (2006), which have been 
discussed in detail above.  However, after having carefully 
examined the evidence of record in light of the veteran's 
contentions and the applicable law, the Board, for the 
reasons stated below, finds that the preponderance of the 
evidence is against the veteran's claim.

The evidence of record reflects that the veteran complained 
of experiencing memory loss in 2004.  Nevertheless, there is 
some question as to whether the veteran currently experiences 
memory loss.  The record reflects that the veteran began to 
complain of experiencing memory loss in August 2004, after he 
was struck on the right side of his head and shoulder by a 
log while at work.  However, an examiner, in an April 2005 VA 
treatment record, reported that the veteran had had 
resolution of his memory problems and his impression was that 
of resolved post-concussive symptoms.  Likewise, on VA 
examination in March 2006, the examiner reported that there 
was no evidence of significant memory loss.

However, even if it is assumed that the veteran still 
experiences memory loss, the Board finds that such 
symptomatology has not resulted in a disability that can be 
said to be "undiagnosed" and is not related to his period of 
service in the Persian Gulf.  Indeed, the objective medical 
evidence (as found in VA Mental Health outpatient treatment 
records dated in 2004 and the March 2006 VA compensation and 
pension examination) reveals that such memory loss has been 
attributed to his post-service August 2004 accident.  In this 
regard, the record reflects that in June 2004, just two 
months prior to his August 2004 accident, an examiner 
reported that there was no impairment of the veteran's 
memory.  Significantly, in a contemporaneous November 2004 
treatment record, a VA Neurology Fellow, assessed the 
veteran's condition as post-concussion vestibulopathy and 
short term memory deficit and indicated that he believed the 
veteran's complaints were attributed to his August 2004 
trauma.  Likewise, in November 2004, another VA neurologist 
assessed the veteran's condition as post-concussive 
vestibulopathy and memory problems.  He further indicated 
that the veteran's memory could be affected by a concussion 
especially with a temporal lobe injury and that considering 
the temporal relationship of the onset of the veteran's 
memory loss symptoms he would not attribute them to prior 
toxin or infectious exposures.  Thus, as there is, of record, 
medical evidence attributing the veteran's symptoms to a 
clinically diagnosed disorder, the requirements for 
entitlement to service connection under 38 C.F.R. § 3.317 
have not been met.

Further, the veteran's service medical records do not show 
any treatment for memory loss or that any current memory loss 
is etiologically related to any incident of the veteran's 
service.  Therefore, a grant of service connection on a 
direct basis is not appropriate.  See 38 C.F.R. § 4.14; 
Esteban v. Brown, 6 Vet. App. 259 (1994).

The veteran also contends that he has a gastrointestinal 
disability that is due to an undiagnosed illness.  However, 
the Board notes that the evidence of record, including the 
veteran's service medical records, do not demonstrate that 
the veteran has ever complained of, been diagnosed with, or 
treated for a gastrointestinal disability or an illness 
manifested by gastrointestinal disability.  The Board 
acknowledges the veteran's contentions that he has 
experienced loose stools.  However, on the March 2006 VA 
examination report, the veteran indicated that he had 
experienced episodes of loose bowels two years prior, but 
that he currently had normal bowel function.  He also denied 
experiencing heartburn, gastroesophageal reflux disease, or 
melana.

Therefore, as the evidence of record does not demonstrate 
that the veteran has any current gastrointestinal 
symptomatology or disability, the Board concludes that an 
award of service connection is not justified.  Support for 
this conclusion is found in Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) where the Court found that Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability and in the absence of proof of a present 
disability there can be no valid claim.  

The evidence of record reflects that the veteran has 
complained of experiencing sleep impairment since 2004.  
However, the Board finds that the symptomatology of which the 
veteran has complained has not resulted in a disability that 
can be said to be "undiagnosed."  Although the Board 
acknowledges the veteran's contentions that he is 
experiencing an undiagnosed illness manifested by fatigue and 
insomnia incurred because of his period of service in Persian 
Gulf, the objective medical evidence (as found in VA Mental 
Health outpatient treatment records dated in 2004 and the 
March 2006 VA compensation and pension examination) reveals 
that these symptoms can be attributed to a known clinical 
diagnosis, namely his mixed anxiety and depression.  Thus, as 
there is, of record, medical evidence attributing the 
veteran's symptoms to a clinically diagnosed disorder, the 
requirements for entitlement to service connection under 38 
C.F.R. § 3.317 have not been met.

Further, the veteran's service medical records do not show 
any treatment for insomnia or fatigue.  As previously noted, 
the medical evidence establishes that the veteran's fatigue 
and  insomnia were first demonstrated after service, and have 
been found to be symptoms associated with his mixed anxiety 
and depression disabilities, for which service connection has 
not been established.  Therefore, a grant of service 
connection on a direct basis is not appropriate.  See 38 
C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259 (1994).

In conclusion, although the veteran asserts that he has Gulf 
War Syndrome, variously identified as fatigue, insomnia, 
memory loss, and gastrointestinal disability, including as 
due to an undiagnosed illness, he is not competent to provide 
an opinion requiring medical knowledge.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The negative evidence of 
record is of greater probative value than the veteran's 
statements in support of his claim.  The Board has considered 
the doctrine of giving the benefit of the doubt to the 
veteran, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. 
§ 3.102 (2006), but does not find that the evidence is of 
such approximate balance as to warrant its application.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for Gulf War Syndrome, variously identified as 
fatigue, insomnia, memory loss, and gastrointestinal 
disability, including as due to an undiagnosed illness.

2.  Bone Loss

The veteran asserts that service connection is warranted for 
a bone loss disability. According to the veteran in a March 
2004 treatment record, his bones became brittle after he 
developed dengue fever while in service.  The veteran's 
service medical records indeed reflect that the veteran was 
treated for dengue fever while in service.  However, on VA 
examination in March 2006, the examiner indicated that other 
than the veteran's post-traumatic right wrist condition, 
there was no evidence of abnormal bones or significant bone 
loss.  

With respect to the veteran's right wrist, the record 
reflects that the veteran experiences right wrist bone loss.  
In this regard, in April 2004, a VA examiner reported that x-
rays showed that the veteran had slight carpal osteopenia in 
the right wrist.  Additionally, on VA examination in March 
2006, the examiner reported that a May 2004 bone scan 
revealed that the veteran had right wrist bone loss. 

However, there is no evidence that the veteran's right wrist 
bone loss is due to the veteran's in-service dengue fever or 
any other incident of the veteran's service.  In this regard, 
the veteran, on his December 2003 VA examination report, 
indicated that after his discharge from the military, he 
sprained his right wrist after he fell on it, but that he 
never sought treatment for his injury.  According to the 
veteran, who reported that he had underwent reconstructive 
surgery on his wrist in September 2002, he experienced 
constant pain in his right wrist and that he was undergoing 
physical therapy.  Significantly, the April 2004 examiner 
referenced above indicated that the veteran's slight right 
wrist carpal osteopenia "could be secondary to disuse 
secondary to wrist surgery and the fact that he is still 
favoring that wrist."  Further, the examiner from the May 
2006 examination opined that the veteran's right wrist with 
reabsorption of ulnar bone was less likely as not a 
complication of the veteran's Gulf War experience.  
Therefore, in the absence of any evidence to the contrary, 
the Board must conclude that the veteran's current right 
wrist bone loss is not due to the veteran's service.

In conclusion, although the veteran asserts that he has a 
current bone loss disability that is related to his military 
service, he is not competent to provide an opinion requiring 
medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The negative evidence of record is of greater 
probative value than the veteran's statements in support of 
his claim. The Board has considered the doctrine of giving 
the benefit of the doubt to the veteran, under 38 U.S.C.A. § 
5107 (West 2002), and 38 C.F.R. § 3.102 (2006), but does not 
find that the evidence is of such approximate balance as to 
warrant its application.  Accordingly, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for service connection for a bone loss disability.



	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for Gulf War Syndrome 
variously identified as fatigue, insomnia, memory loss, and 
gastrointestinal disability, including as due to an 
undiagnosed illness, is denied.

Entitlement to service connection for a bone loss disability 
is denied.


REMAND

In Kent v. Nicholson, 20 Vet. App 1 (2006), the Court issued 
a decision that established significant new requirements with 
respect to the content of the VCAA notice for reopening 
claims.  According to the Court, in the context of a claim to 
reopen, the Secretary must look at the bases for the denial 
in the prior decision and respond by providing the appellant 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  Further, in providing instruction as 
to what information would be considered "new and material", 
the Court indicated that "material" evidence would include 
(1) evidence on an element where the claimant initially 
failed to submit any competent evidence; (2) evidence on an 
element where the previously submitted evidence was found to 
be insufficient; (3) evidence on an element where the 
appellant did not have to submit evidence until a decision of 
the Secretary determined that an evidentiary presumption had 
been rebutted; or (4) some combination or variation of the 
above three situations.  "New" evidence would be considered 
new only if it had not been submitted previously to VA and 
was neither "cumulative nor redundant" of evidence already 
in the record.  

A review of the claims file reveals that, in light of the 
Kent decision, the December 2003 VCAA notification letter 
sent to the veteran is insufficient.  Although the letter 
informed the veteran that new and material evidence could be 
submitted to reopen his claims and indicated what type of 
evidence would qualify as "new" evidence, he was not 
specifically informed of what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous Board denial.  Therefore, the Board finds that the 
claims must be remanded for compliance with the VCAA and 
recent case law.

Accordingly, the case is REMANDED for the following action:

1.  Issue a corrective VCAA notice under 
38 U.S.C.A. § 5103 (a) and 38 C.F.R. 
§ 3.159(b) that includes an explanation 
of the information or evidence needed to 
reopen the previously denied claims for 
service connection for a skin rash and 
dengue fever, as outlined by the Court in 
Kent v. Nicholson, 20 Vet. App 1 (2006).  
Specifically, the veteran should be 
informed of what evidence would be 
necessary to substantiate the element or 
elements required to establish service 
connection for a skin rash and dengue 
fever that were found insufficient in the 
previous final denial of record.

2.  Thereafter, if additional evidence is 
received, the AOJ should readjudicate the 
issues on appeal.  If any benefit sought 
remains denied, the AOJ should issue a 
supplemental statement of the case and 
afford the appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


